Hopkins, J.
(dissenting)The factory act, in my opinion, requires the owner or operator of manufacturing establishments to provide sufficient light, at least when practicable, that employees may see the machinery they are compelled to operate. Arrangement of machinery near windows, or placing of artificial lights near machinery where practicable would properly and safely guard workmen against injury as well as other contrivances specifically mentioned in the statute. For this reason I am of opinion that the question of practicability and as to whether or not the owner or operator of the mill in the instant case should have provided other light upon the grinders in question was one of fact for the jury.
Johnston, C. J., joins in the dissent.